Citation Nr: 1813180	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  13-36 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a right ankle fracture. 
 

REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

David S. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from October 1982 through October 1986.  

This matter returns to the Board of Veterans' Appeals (Board) on appeal from a  December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that granted an increase from 10 percent to 20 percent for the Veteran's service-connected right ankle disability.  The Veteran timely appealed.  The RO provided the Veteran with a statement of the case (SOC) in January 2014.  The case was previously before the Board in June 2017, at which point the Board remanded for additional development.  The AOJ provided a new rating decision and a supplemental SOC (SSOC) in September 2017.  

The Veteran requested a hearing before the Board, and VA scheduled a Board videoconference hearing for January 2017, for which the Veteran subsequently withdrew his request, and for February 2017, for which the Veteran also withdrew his request.  The Veteran has made no further request for a hearing.  The Veteran's representative submitted a hearing brief, which is contained in the Veteran's case file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's June 2017 remand instructed the AOJ to provide the Veteran with a new examination of his ankle to assess the current nature and severity of his service-connected ankle disability, and instructed the examiner to review all relevant records.  When conducting that examination, however, the examiner failed to review the Veteran's claims file or prior medical records.  In his September 2017 examination report, the examiner specifically noted that no records were reviewed.    

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A thorough medical examination is one that "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Id. Further, remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When the remand orders of the Board are not complied with, the Board errs in failing to ensure compliance.  Id.

Because the examiner did not consider the Veteran's case file or medical records, and in particular failed to address the diagnosis of dysostosis of the right tibia and fibula that consistently appears in the Veteran's treatment records, the examination does not fully inform the Board about the nature and severity of the of the Veteran's ankle disability, and the Board finds an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate efforts to obtain any relevant outstanding VA and private medical records, and associate them with the claims file.  

2.  After completion of instruction 1, obtain an addendum opinion from a qualified examiner to determine the nature and etiology of all right ankle and lower leg disabilities evident from the Veteran's claims file and prior medical records, including prior VA examinations, to include any dysostosis affecting the Veteran's fibula and tibia.  

For each disorder found to be present other than the already service-connected residuals of a right ankle fracture, to include dysostosis affecting the fibula and tibia, the examiner should offer an opinion addressing:

(a)  Whether it is at least as likely as not (a probability of 50 percent or higher) that dysostosis or any other diagnosed right ankle disorder began during service, or is causally or etiologically related to symptoms experienced during service.

(b)  Whether it is at least as likely as not that dysostosis or any other diagnosed right ankle disorder has been caused by the Veteran's service-connected residuals of a right ankle fracture.  

(c) Whether it is at least as likely as not that dysostosis or any other diagnosed right ankle disorder has been aggravated (beyond the disorder's natural progression) by the Veteran's service-connected residuals of a right ankle fracture.  

If no dysostosis is found to be present, the examiner must reconcile that finding with the Veteran's treatment records documenting the presence of dysostosis of the right tibia and fibula.

The claims file, including this remand, must be made available to the examiner for review prior to the examination.  The examiner must thoroughly review the claims file and prior VA medical records and must acknowledge such review in the examination report.  

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating any requested opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a rationale for doing so.

A complete rationale must be given for all opinions and conclusions expressed.  If it is not possible to provide a requested opinion without resorting to speculation, the examiner should state why speculation would be required in that case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

3.  After completion of the above, the AOJ should readjudicate all issues on appeal.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

